
	
		II
		112th CONGRESS
		1st Session
		S. 1194
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To facilitate compliance with Article 36 of the Vienna
		  Convention on Consular Relations, done at Vienna April 24, 1963, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consular Notification Compliance
			 Act of 2011.
		2.Purpose and
			 statement of authority
			(a)PurposeThe
			 purpose of this Act is to facilitate compliance with Article 36 of the Vienna
			 Convention on Consular Relations, done at Vienna April 24, 1963, and any
			 comparable provision of a bilateral international agreement addressing consular
			 notification and access.
			(b)Statement of
			 authorityThis Act is enacted pursuant to authority contained in
			 articles I and VI of the Constitution of the United States.
			3.Consular
			 notification and access
			(a)In
			 generalAs required under, and consistent with, Article 36 of the
			 Vienna Convention on Consular Relations, done at Vienna April 24, 1963, and any
			 comparable provision of a bilateral international agreement addressing consular
			 notification and access, if an individual who is not a national of the United
			 States is detained or arrested by an officer or employee of the Federal
			 Government or a State or local government, the arresting or detaining officer
			 or employee, or other appropriate officer or employee of the Federal Government
			 or a State or local government, shall notify that individual without delay that
			 the individual may request that the consulate of the foreign state of which the
			 individual is a national be notified of the detention or arrest.
			(b)Notice
				(1)In
			 generalThe consulate of the foreign state of which an individual
			 detained or arrested is a national shall be notified without delay if the
			 individual requests consular notification under subsection (a), and an
			 appropriate officer or employee of the Federal Government or a State or local
			 government shall provide any other consular notification required by an
			 international agreement.
				(2)First
			 appearanceIf an appropriate officer or employee of the Federal
			 Government or a State or local government has not notified the consulate
			 described in paragraph (1) regarding an individual who is detained pending
			 criminal charges and the individual requests notification or notification is
			 mandatory under a bilateral international agreement, notification shall occur
			 not later than the first appearance of the individual before the court with
			 jurisdiction over the charge.
				(c)Communication
			 and accessAn officer or employee of the Federal Government or a
			 State or local government (including an officer or employee in charge of a
			 facility where an individual who is not a national of the United States is held
			 following detention or arrest) shall reasonably ensure that the individual
			 detained or arrested is able to communicate freely with, and be visited by,
			 officials of the consulate of the foreign state of which the individual
			 detained or arrested is a national, consistent with the obligations described
			 in section 2(a).
			(d)No cause of
			 actionNothing in this section is intended to create any
			 judicially or administratively enforceable right or benefit, substantive or
			 procedural, by any party against the United States, its departments, agencies,
			 or other entities, its officers or employees, or any other person or entity,
			 including, an officer, employee, or agency of a State or local
			 government.
			4.Petition for
			 review
			(a)In
			 general
				(1)JurisdictionNotwithstanding
			 any other provision of law, a Federal court shall have jurisdiction to review
			 the merits of a petition claiming a violation of Article 36(1) (b) or (c) of
			 the Vienna Convention on Consular Relations, done at Vienna April 24, 1963, or
			 a comparable provision of a bilateral international agreement addressing
			 consular notification and access, filed by an individual convicted and
			 sentenced to death by any Federal or State court before the date of enactment
			 of this Act.
				(2)Date for
			 executionIf a date for the execution of an individual described
			 in paragraph (1) has been set, the court shall grant a stay of execution if
			 necessary to allow the court to review a petition filed under paragraph
			 (1).
				(3)StandardTo
			 obtain relief, an individual described in paragraph (1) shall make a showing of
			 actual prejudice to the criminal conviction or sentence as a result of the
			 violation. The court may conduct an evidentiary hearing if necessary to
			 supplement the record and, upon a finding of actual prejudice, shall order a
			 new trial or sentencing proceeding.
				(4)Limitations
					(A)In
			 generalA petition for review under this section shall be filed
			 within 1 year of the later of—
						(i)the
			 date of enactment of this Act;
						(ii)the date on
			 which the Federal or State court judgment against the individual described in
			 paragraph (1) became final by the conclusion of direct review or the expiration
			 of the time for seeking such review; or
						(iii)the date on
			 which the impediment to filing a petition created by Federal or State action in
			 violation of the Constitution or laws of the United States is removed, if the
			 individual described in paragraph (1) was prevented from filing by such Federal
			 or State action.
						(B)TollingThe
			 time during which a properly filed application for State post-conviction or
			 other collateral review with respect to the pertinent judgment or claim is
			 pending shall not be counted toward the 1-year period of limitation.
					(5)Habeas
			 petitionA petition for review under this section shall be part
			 of the first Federal habeas corpus application or motion for Federal collateral
			 relief under chapter 153 of title 28, United States Code, filed by an
			 individual, except that if an individual filed a Federal habeas corpus
			 application or motion for Federal collateral relief before the date of
			 enactment of this Act or if such application is required to be filed before the
			 date that is 1 year after the date of enactment of this Act, such petition for
			 review under this section shall be filed not later than 1 year after the
			 enactment date or within the period prescribed by paragraph (4)(A)(iii),
			 whichever is later. No petition filed in conformity with the requirements of
			 the preceding sentence shall be considered a second or successive habeas corpus
			 application or subjected to any bars to relief based on pre-enactment
			 proceedings other than as specified in paragraph (3).
				(6)Appeal
					(A)In
			 generalA final order on a petition for review under paragraph
			 (1) shall be subject to review on appeal by the court of appeals for the
			 circuit in which the proceeding is held.
					(B)Appeal by
			 petitionerAn individual described in paragraph (1) may appeal a
			 final order on a petition for review under paragraph (1) only if a district or
			 circuit judge issues a certificate of appealability. A district judge or
			 circuit judge may issue a certificate of appealability under this subparagraph
			 if the individual has made a substantial showing of actual prejudice to the
			 criminal conviction or sentence of the individual as a result of a violation of
			 Article 36(1) of the Vienna Convention on Consular Relations, done at Vienna
			 April 24, 1963, or a comparable provision of a bilateral international
			 agreement addressing consular notification and access.
					(b)Violation
				(1)In
			 generalAn individual not covered by subsection (a) who is
			 arrested, detained, or held for trial on a charge that would expose the
			 individual to a capital sentence if convicted may raise a claim of a violation
			 of Article 36(1)(b) or (c) of the Vienna Convention on Consular Relations, done
			 at Vienna April 24, 1963, or of a comparable provision of a bilateral
			 international agreement addressing consular notification and access, at a
			 reasonable time after the individual becomes aware of the violation, before the
			 court with jurisdiction over the charge. Upon a finding of such a
			 violation—
					(A)the consulate of
			 the foreign state of which the individual is a national shall be notified
			 immediately by the detaining authority, and consular access to the individual
			 shall be afforded in accordance with the provisions of the Vienna Convention on
			 Consular Relations, done at Vienna April 24, 1963, or the comparable provisions
			 of a bilateral international agreement addressing consular notification and
			 access; and
					(B)the court—
						(i)shall postpone
			 any proceedings to the extent the court determines necessary to allow for
			 adequate opportunity for consular access and assistance; and
						(ii)may enter
			 necessary orders to facilitate consular access and assistance.
						(2)Evidentiary
			 hearingsThe court may conduct evidentiary hearings if necessary
			 to resolve factual issues.
				(3)Rule of
			 constructionNothing in this subsection shall be construed to
			 create any additional remedy.
				5.DefinitionsIn this Act—
			(1)the term
			 national of the United States has the meaning given that term in
			 section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(22)); and
			(2)the term
			 State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
			 the United States.
			
